Judgment modified on the facts and as matter of discretion by providing that the plaintiff shall have the custody and control of the infant, Robert P. Harrington, Jr., with leave to apply to the Special Term for an order for maintenance of the infant, and as modified affirmed, without costs of this appeal to either party. Certain findings of fact and conclusions of law disapproved and reversed and new findings made. AH concur. (The judgment dismisses the plaintiff’s amended complaint, and awards defendant a decree of separation on his counterclaim, and awards custody of a chHd.) Present — Crosby, P. J., Cunningham, Taylor, Dowling and MeCurn, JJ.